NEWS RELEASE Contact: Wendy S. Schmucker Senior Vice President, Secretary and Treasurer 724-537-9923 For Immediate Release COMMERCIAL NATIONAL GENERATES EARNINGS GROWTH OF 34.99% FOR THIRD QUARTER AND 14.63% FOR FIRST NINE MONTHS LATROBE, PA, November 1, 2011 - Commercial National Financial Corporation (NASDAQ:CNAF)(Company), parent Company of Commercial Bank & Trust of PA, has reported earnings for the quarter ended September 30, 2011. The Company earned $1,879,000 (or $.65 per average share outstanding) in 2011 compared to $1,392,000 (or $.49 per average share outstanding) in 2010. The Company earned $4,726,000 (or $1.65 per average share outstanding) for the nine-month period ended September 30, 2011 and $4,123,000 (or $1.44 per average share outstanding) for the nine-month period ended September 30, 2010. Third quarter 2011 earnings increased $487,000, or 34.99%, while first nine months 2011 earnings increased $603,000, or 14.63%. President/Chief Executive Officer Gregg E. Hunter noted, “Core earnings have progressively strengthened throughout 2011. Asset quality remained high with 2011’s third quarter being the eleventh consecutive fiscal quarter without need for any loan loss provisions or securities impairment charges. Return on average assets was 1.92% for 2011’s third quarter and 1.69% for 2011’s first nine months. Third quarter-end tier one risk-based, total risk-based and leverage capital ratios were 20.05%, 20.81% and 11.58%, respectively. Commercial National’s strong core earnings, high asset quality and ample capital adequacy facilitated the Company’s third quarter dividend action which increased the previous $0.22 regular quarterly common stock cash dividend by 18.18% to a new all-time record high of $0.26 per share. Maintaining an attractive quarterly cash dividend stream to our shareholders continues to be a top priority for the Company.” In addition to Latrobe, Pennsylvania where it is headquartered, the Company operates community-banking facilities in Greensburg, Hempfield Township, Ligonier, North Huntingdon, Unity Township and West Newton, Pennsylvania and also maintains a commercial business development sales force throughout its entire market area. The Company operates an asset management and trust division of Commercial Bank & Trust of PA headquartered in Greensburg, Pennsylvania. Commercial Bank & Trust of PA also serves its customer base from an Internet banking site (www.cbthebank.com) and an automated TouchTone Teller banking system. Safe Harbor Statement Forward-looking statements (statements which are not historical facts) in this release are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. For this purpose, any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the generality of the foregoing, words such as “may,” “will,” “to,” “expect,” “believe,” “anticipate,” “intend,” “could,” “would,” “estimate,” or “continue” or the negative or other variations thereof or comparable terminology are intended to identify forward-looking statements. These statements are based on information currently available to the Company, and the Company assumes no obligation to update these statements as circumstances change. Investors are cautioned that all forward-looking statements involve risk and uncertainties, including changes in general economic and financial market conditions, unforeseen credit problems, and the Company's ability to execute its business plans.The actual results of future events could differ materially from those stated in any forward-looking statements herein. ### COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in thousands) September 30, September 30, (unaudited) (unaudited) ASSETS Cash and due from banks on demand $ $ Interest bearing deposits with banks 49 Total cash and cash equivalents Securities available for sale Restricted investments in bank stock Loans Allowance for loan losses ) ) Net loans Premises and equipment Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Deposits: Non-interest bearing $ $ Interest bearing Total deposits Short-term borrowings Long-term borrowings Other liabilities Total liabilities Shareholders' equity: Common stock, par value $2 per share; 10,000,000 shares authorized; 3,600,000 shares issued; 2,860,953 shares outstanding in 2011 and 2010. Retained earnings Accumulated other comprehensive income Less treasury stock, at cost, 739,047 shares in 2011 and 2010 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share data) Three Months Three Months Nine Months Nine Months Ended September 30, (unaudited) Ended September 30, (unaudited) Ended September 30, (unaudited) Ended September 30, (unaudited) INTEREST INCOME: Interest and fees on loans $ Interest and dividends on securities: Taxable Exempt from federal income taxes Other - - 1 2 Total Interest income INTEREST EXPENSE: Interest on deposits Interest on short-term borrowings 16 35 45 Interest on long-term borrowings 59 59 Total Interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES - NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER OPERATING INCOME: Asset management and trust income Service charges on deposit accounts Income from investment in life insurance Other income 43 62 Total other operating income OTHER OPERATING EXPENSES Salaries and employee benefits Net occupancy expense Furniture and equipment 92 Pennsylvania shares tax Legal and professional 84 FDIC Insurance expense 8 90 Other expenses Total other operating expenses INCOME BEFORE INCOME TAXES Income tax expense Net income $ Average Shares Outstanding Earnings Per Share $ $ $ $
